PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/655,464
Filing Date: 20 Jul 2017
Appellant(s): ARRIS Enterprises LLC



__________________
Kurt Rohlfs
Reg. No. 54,405
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/20/2021.

The present application is being examined under the pre-AlA first to invent provisions.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/15/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
35 USC §112(a) rejection of claim 26 is hereby withdrawn.

(2) Response to Argument
A. 	35 USC 112 Rejection of Claims
The appellant argues: Appellant respectfully asserts that with respect to claim 3, the Examiner alleges that the claimed limitation of a server determining “when the given media device is in a trick-play state.” This limitation is disclosed at paragraphs 0054-0055, 0064, 0073, and 0082-0085 of the specification.
The examiner disagrees
	Claim limitation teaches “when the given media device is in a trick-play state, the different variant bitrate for the trick-play state”
Examiner’s interpretation of paragraphs 0054-0055, 0064, 0073 and 0082-0085 is that the applicant identified determining bitrates for each client for reasons such as related to, for example, (1) the receive buffer, (2) the overall quality level Q to be supported based on network bandwidth, (3) the encoded bitrate can be calculated based on its Need Parameter Vector (“NPV”), (4) the flexibility in changing the bit rate the client receives can prevent or minimize the number of segments that a client would re-buffer, (5) while ¶ 0083 talks about “trick-play” operation and how a client can attempt to download media segments, such as, but not limited to HLS I-FRAMES-ONLY segments, ¶ 0082- ¶ 0085 do not seem to be related to bitrates wherein none of the above paragraphs relate to determining the variant bitrate based on how the user plays the content (i.e., forwarding, rewinding, pausing ...). Therefore, the applicant’s arguments have been fully considered but are not persuasive.
The appellant argues: Appellant respectfully asserts that with respect to claims 11 and 22, the Examiner alleges that the limitations of a notification that a media device “cannot handle a fraction of bandwidth assigned” is not disclosed. This limitation is disclosed at paragraphs 0089-0090 of the specification.
The examiner disagrees
	Claim limitation teaches “the given media device cannot handle the fraction of bandwidth initially assigned based on bitrate”.
Examiner’s interpretation of paragraphs ¶ 0089-¶ 0090 is that while it teaches where there can be situations where a server measurement technique yields a different bandwidth value than that experienced by a client and based at least in part on the chunk bandwidth report message  and/or chunk download and bandwidth measurement, a desired bitrate for chunk delivery can be selected; the paragraphs do not seem to contain any description of the condition of “cannot handle the fraction of bandwidth,” nor any acts to be performed when the condition is detected. Therefore, the applicant’s arguments have been fully considered but are not persuasive.
B.	Withdrawn Rejections
The prior rejection of claim 26 under 35 U.S.C. 112(a) regarding lack of support in the disclosure for its limitation “throttling the variant rate at the server to a rate based on available bandwidth to the given media server HTTP/TCP connection indication” is withdrawn in view of the claim amendments and/or the applicant’s Clarification/arguments.
C. 	Prior Art Rejections
The appellant argues: Appellant respectfully asserts that independent claim 1 recites the limitation of “receiving a notification at the server from a given one of the media devices indicating a trick play operation is being performed requiring a different variant bitrate from the playback state for the given media device, the notification different from a request for a next sequential chunk, wherein in response to the notification the server allocates a varied bandwidth for the given media device.” This limitation is neither disclosed by, nor obvious in view of, the cited prior art (pg. 7).
The examiner disagrees
Claim 1 recites “receiving a notification at the server from a given one of the media devices indicating a trick play operation is being performed requiring a different variant bitrate from the playback state for the given media device, the notification different from a request for a next sequential chunk, wherein in response to the notification the server allocates a varied bandwidth for the given media device.”
	Xu (US 2014/0013376), teaches the steps of determining, by a server, bandwidth to allocate to each of the plurality of media devices and providing the determined bandwidth to allocate to media devices. Xu, however, does not explicitly teach the step of receiving notification at the server and allocating a varied bandwidth for the given media devices.
Hybertson (US 2014/0196099), Fig. 3, ¶ 0066 – teaches in step 326 the gateway device 122 receives and processes the trick play message and determines the requested trick play action (receiving a notification (message) at the server from a media device indicating a trick play operation) and the gateway device 122 performs a transrating operation (a process by which data files are converted to different bitrate) on the recorded program content to generate program content suitable for the IP capable device 118. Hybertson, Fig. 2, ¶ 0053 – also teaches in step 224 the STB sends a trick play message to the gateway device 122 requesting the gateway device 122 to provide a second portion of the program in accordance with the trick play command (which contains no information indicating the trick play action and is different from a request for the gateway to provide a second portion of the program).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Hybertson, when implemented in the Xu system, will enable receiving a notification at the server from a given one of the media devices indicating a trick play operation is being performed by the client device requiring a different variant bitrate from the playback state for the given media device, the notification different from a request for a next sequential chunk and one of the ordinary skill in the art would be motivated to utilize the teachings of Hybertson in the Xu system in order to provide playback devices with trick play functionality: see Hybertson [Abstract, ¶ 0053, ¶ 0066].
The modified teaching of Xu however does not teach wherein in response to the notification the server allocates a varied bandwidth for the given media device.
Funge (US 2013/0159384), ¶ 0024 – teaches the web server may allocate additional bandwidth (varied bandwidth) for sending the video stream of the given bitrate to the client computer (the server allocates a varied bandwidth for the given media device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of FUNGE to implement in the Xu/Hybertson system, will enable the server, in response to the notification, allocating a varied bandwidth for the given media device and one of the ordinary skill in the art would be motivated to utilize the teachings of FUNGE in the Xu/Hybertson system in order for a web server to support constraints specified by a client: see FUNGE [Abstract, ¶ 0024].
So, the combination of Xu, Hybertson and Funge teaches the claim limitation.

The appellant argues: Appellant respectfully asserts that Independent claims 11 and 22 each recite the limitation of “receiving a notification from a given one of the media devices that the given media device cannot handle the fraction of bandwidth initially assigned based on bitrate because a TCP proxy obfuscates a delivery bandwidth seen by the server.” The Examiner alleges that this limitation is disclosed by the combination of Igor with Krishnamurthy, but the reasoning offered by the Examiner proffers that the presence of a proxy between server and client can result in server-side measurements of the bandwidth at a client being foo poor, i.e., the opposite of what is claimed. Therefore, the Examiner’s rejection of claims 11 and 22 was improper, as were the rejections of claims 12, 13, 16-19, and 23.
The examiner disagrees
Claim 11 recites of “receiving a notification from a given one of the media devices that the given 
media device cannot handle the fraction of bandwidth initially assigned based on bitrate because a TCP proxy obfuscates a delivery bandwidth seen by the server.”
The combination of Xu (US 2014/0013376) and Qiu (US 2003/0212787), teaches the steps of determining a bandwidth, determining a number of active media devices, and determining a need parameter vector. The combination, however, does not explicitly teach “receiving a notification from a given one of the media devices that the given media device cannot handle the fraction of bandwidth initially assigned based on bitrate because a TCP proxy obfuscates a delivery bandwidth seen by the server.”
Igor (WO 2004/028095), Pg. 12, ll. (14-15), (22-23) and Pg. 13, ll. 31 to Pg. 14, ll. 3 – teaches the client 101 detects the change of the available bandwidth and requests the streaming server 111 to adapt the server bandwidth and the client informs the server of the maximum bit rate at which the client is able to receive the streaming media. The server 111 gets in the message the current maximum bit rate at which the client is able to receive the streaming media, the server performs bandwidth adaptation in order to adapt the transmission bit rate to the air-interface bandwidth. So, Igor teaches receiving notification from a given one of the media devices (client device) that cannot handle the fraction of bandwidth initially assigned based on bitrate as the bitrate changes and based on that the server adapts the bitrate to transmit. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Igor when implemented in the Xu/Qiu system, will enable receiving a notification from a given one of the media devices that the given media device cannot handle the fraction of bandwidth allocated based on bitrate and reassigning fractions of bandwidth based on the notification from the given device. One of ordinary skill in the art would be motivated to utilize the teachings of Igor in the Xu/Qiu system in order for the server to decide which transmission bit rate to switch into based on the client notification: see Igor [Pg. 12, L24].
The modified teaching of Xu in view of Igor does not teach because a TCP proxy obfuscates a delivery bandwidth seen by the server.
Krishnamurthy (US 2003/0046343), ¶ 0008, ¶ 0057 – teaches among the key reasons behind a client experiencing poor performance are low bandwidth, delay at intermediaries between client and server and a proxy in the path may introduce additional delay (obfuscates a delivery bandwidth) for requests from a client to the Web server and make that client appear poorer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Krishnamurthy when implemented in the Xu/Qiu/Igor system, will enable receiving a notification from a given one of the media devices that the given media device cannot handle the fraction of bandwidth allocated based on bitrate because a TCP proxy obfuscates a delivery bandwidth seen by the server. One of ordinary skill in the art would be motivated to utilize the teachings of Krishnamurthy in the Xu/Qiu/Igor system in order to improve delivery of content to a client communicating with a server: see Krishnamurthy [Abstract]. 
So, the combination of Xu, Qiu, Igor, and Krishnamurthy teaches the claim limitation.
Requirement to pay appeal forwarding fee
In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.
Respectfully Submitted,
/SM A RAHMAN/             Primary Examiner, Art Unit 2458                                                                                                                                                                                           
Conferees:
/KEVIN T BATES/             Supervisory Patent Examiner, Art Unit 2458                                                                                                                                                                                           

/KHANH Q DINH/Primary Examiner, Art Unit 2458